Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This Office Action is response to Applicants' Non-Final Amendment filed on 05/17/2022. Claims 1, 7-8, 11-12, 14-15, 18-19, and 23-24 have been amended. Claims 3-6, 20, and 25 have been canceled. Newly claim 26 has been added. Claims 1-2, 7-19, 21-24, and 23-24 are pending in this Office Action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Attorney Brian Ellsworth (Reg. No.: 50,813) on 08/09/2022 at 704-444-1000.

In claims:

Please replace claims 1, 7-8, 12, 14-15, 19, 21, and 24 with the amended claims 1, 7-8, 12, 14-15, 19, 21, and 24. 
Claim 26 has been canceled.




Amendments to the Claims:
1.	(Currently Amended) An apparatus for rendering a spatially dynamic document prediction interface in a document collaboration system, the apparatus comprising at least one processor and at least one non-transitory memory comprising program code, wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to:
determine a current spatial-temporal state for a mobile device associated with a target user profile, wherein the current spatial-temporal state is determined based on a current geolocation designation for the mobile device, a current mobility designation for the mobile device, and a geolocation correlation between the current geolocation designation for the mobile device and geolocation coordinates of predefined locations;
access a document object repository of the document collaboration system comprising a plurality of document objects associated with the target user profile, wherein each document object of the plurality of document objects comprises contextual labels and spatial labels, wherein the plurality of document objects are associated with a plurality of document collaboration spaces, and further wherein the plurality of document collaboration spaces comprise one or more personal document collaboration spaces and one or more collective document collaboration spaces;
for each document object of the plurality of document objects, determine a spatial-temporal relevance score for the document object with respect to the target user profile based on the contextual labels for the document object, the spatial labels for the document object, and the current spatial-temporal state of the target user profile; and 
generate the spatially dynamic document prediction interface based on the spatial-temporal relevance score for each document object of the plurality of document objects, wherein the spatially dynamic document prediction interface is configured to display indications of a predicted set of document objects of the plurality of document objects that are respectively associated with spatial-temporal relevance scores that satisfy a predetermined spatial-temporal relevance criterion. 

7.	(Currently Amended) The apparatus of claim 1, wherein:
the contextual labels for [[a]]the document object of the plurality of document objects comprise one or more topical labels, 
the spatial-temporal relevance score for the document object of the plurality of document objects is determined further based on a correlation score between the one or more topical labels for the document object and an intention prediction for the target user profile, and 
the intention prediction for the target user profile is determined based on the current spatial-temporal state of the target user profile. 

8.	(Currently Amended) The apparatus of claim 1, wherein: 
the contextual labels for [[a]]the document object of the plurality of document objects comprise one or more mobility association labels, 
the spatial-temporal relevance score for the document object of the plurality of document objects is determined further based on a correlation score between the one or more mobility association labels for the document object and a mobility designation for the target user profile, and 
the mobility designation for the target user profile is determined based on the current spatial-temporal state of the target user profile. 

12.	(Currently Amended) A computer-implemented method for rendering a spatially dynamic document prediction interface in a document collaboration system, the computer-implemented method comprising: 
determining a current spatial-temporal state for a mobile device associated with a target user profile, wherein the current spatial-temporal state is determined based on a current geolocation designation for the mobile device, a current mobility designation for the mobile device, and a geolocation correlation between the current geolocation designation for the mobile device and geolocation coordinates of predefined locations;
accessing a document object repository of the document collaboration system comprising a plurality of document objects associated with the target user profile, wherein each document object of the plurality of document objects comprises contextual labels and spatial labels, wherein the plurality of document objects are associated with a plurality of document collaboration spaces, and further wherein the plurality of document collaboration spaces comprise one or more personal document collaboration spaces and one or more collective document collaboration spaces;
for each document object of the plurality of document objects, determining a spatial-temporal relevance score for the document object with respect to the target user profile based on the contextual labels for the document object, the spatial labels for the document object, and the current spatial-temporal state of the target user profile; and 
generating the spatially dynamic document prediction interface based on the spatial-temporal relevance score for each document object of the plurality of document objects, wherein the spatially dynamic document prediction interface is configured to display indications of a predicted set of document objects of the plurality of document objects that are respectively associated with spatial-temporal relevance scores that satisfy a predetermined spatial-temporal relevance criterion. 

14.	(Currently Amended) The computer-implemented method of claim 12, wherein:
the contextual labels for [[a]]the document object of the plurality of document objects comprise one or more topical labels, 
the spatial-temporal relevance score for the document object of the plurality of document objects is determined further based on a correlation score between the one or more topical labels for the document object and an intention prediction for the target user profile, and 
the intention prediction for the target user profile is determined based on the current spatial-temporal state of the target user profile. 

15.	(Currently Amended) The computer-implemented method of claim 12, wherein: 
the contextual labels for [[a]]the document object of the plurality of document objects comprise one or more mobility association labels, 
the spatial-temporal relevance score for the document object of the plurality of document objects is determined further based on a correlation score between the one or more mobility association labels for the document object and a mobility designation for the target user profile, and 
the mobility designation for the target user profile is determined based on the current spatial-temporal state of the target user profile. 

19.	(Currently Amended) A computer program product for rendering a spatially dynamic document prediction interface in a document collaboration system, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions configured to:
determine a current spatial-temporal state for a mobile device associated with a target user profile, wherein the current spatial-temporal state is determined based on a current geolocation designation for the mobile device, a current mobility designation for the mobile device, and a geolocation correlation between the current geolocation designation for the mobile device and geolocation coordinates of predefined locations;
access a document object repository of the document collaboration system comprising a plurality of document objects associated with the target user profile, wherein each document object of the plurality of document objects comprises contextual labels and spatial labels, wherein the plurality of document objects are associated with a plurality of document collaboration spaces, and further wherein the plurality of document collaboration spaces comprise one or more personal document collaboration spaces and one or more collective document collaboration spaces;
for each document object of the plurality of document objects, determine a spatial-temporal relevance score for the document object with respect to the target user profile based on the contextual labels for the document object, the spatial labels for the document object, and the current spatial-temporal state of the target user profile; and 
generate the spatially dynamic document prediction interface based on the spatial-temporal relevance score for each document object of the plurality of document objects, wherein the spatially dynamic document prediction interface is configured to display indications of a predicted set of document objects of the plurality of document objects that are respectively associated with spatial-temporal relevance scores that satisfy a predetermined spatial-temporal relevance criterion. 

21.	(Currently Amended) The apparatus of claim 1, wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to:
for each personal document collaboration space, determine a single enrolled user profile; 
for each collective document collaboration space, determine an enrolled user profile set; 
and 
determine that [[a]]the document object from the document object repository is one of the plurality of document objects that are associated with the target user profile if: 
		the document object is in a user personal document collaboration space of the one or more personal document collaboration spaces that is associated with the target user profile as the single enrolled user profile for the user personal document collaboration space, 
		the document object is in a personal document collaboration space other than the user personal document collaboration space and the single enrolled user profile associated with the personal document collaboration space has granted a document access privilege for the document object to the target user profile, or 
		the document object is in a collective document collaboration space that is associated with the target user profile as an enrolled user profile in the enrolled user profile set for the collective document collaboration space. 

24.	(Currently Amended) The apparatus of claim 1, wherein:
the current spatial-temporal state comprises a user mobility designation for the target user profile that is determined based on a predicted travel trajectory of the mobile device, 
the contextual labels for the document object of the plurality of document objects comprise one or more mobility association labels, and 
the spatial-temporal relevance score for [[a]]the document object of the plurality of document objects is determined based on a correlation score between the one or more mobility association labels for the document object and the user mobility designation. 

26.	(Canceled)






Allowable Subject Matter
4. 	Claims 1-2, 7-19, and 21-24 are allowed.
	The closest prior art, US Patent Publication No. 2014/0298207 A1 of  Ittah et al. (hereinafter Ittah) teaches systems and methods for enabling collaboration and/or task management between one or more users. Certain embodiments facilitate task management in connection with secure, governed, and/or audited collaboration and/or document management services using an interface that includes social communication features; wherein the closest prior art, US Patent Publication No.: 2015/0149430 A1 of Flake et al. (hereinafter Flake) teaches a web searches and more particularly toward influencing resultant content to increase relevancy. The resultant content can be influenced by reconfiguring a query and/or filtering results based on user location and/or context information; wherein the closest prior art, US Patent Publication No.: 2013/0339345 A1 of Soto et al. (hereinafter Soto) teaches a mobile devices can provide app recommendations that are relevant to a location of interest. A localized app recommendation can be triggered, a location of interest can be determined; wherein the closest prior art, US Patent Publication No.: 2014/0280103 A1 of Harris et al. (hereinafter Harris) teaches a system and method for managing geotag data associated with content within a geofeed is provided. The content may be tagged with metadata such as geotag data that may specify a location where the content was created.
  Also, Ittah, Flake, Soto and Harris fail to teach a processing system that access a document object repository of the document collaboration system comprising a plurality of document objects associated with the target user profile, wherein each document object of the plurality of document objects comprises contextual labels and spatial labels, wherein the plurality of document objects are associated with a plurality of document collaboration spaces, and further wherein the plurality of document collaboration spaces comprise one or more personal document collaboration spaces and one or more collective document collaboration spaces.
However, the prior arts of record such as Ittah, Flake, Soto and Harris do not teach or fairly suggest the steps as generate the spatially dynamic document prediction interface based on the spatial-temporal relevance score for each document object of the plurality of document objects, wherein the spatially dynamic document prediction interface is configured to display indications of a predicted set of document objects of the plurality of document objects that are respectively associated with spatial temporal relevance scores that satisfy a predetermined spatial-temporal relevance criterion.

The dependent claims bring definite, further limiting, and fully enable by the specification are also allowed.

5. 	        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/09/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156